PER CURIAM.
Appellant, Kenneth Teal, appeals his conviction and sentence contending the trial court committed reversible error by rebuking his attorney in front of the jury. We affirm.
Our review of the record shows that the trial court endeavored to keep the trial on an even keel by limiting colloquy of respective counsel. Here, the trial judge’s comments were perfectly in line with the orderly administration of justice and maintaining the flow of this trial. We find no grounds *2for reversal. See Wilkerson v. State, 510 So.2d 1253 (Fla. 1st DCA 1987); Baisden v. State, 203 So.2d 194 (Fla. 4th DCA 1967).